Exhibit32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. §1350 (Section906 of Sarbanes-Oxley Act of 2002) In connection with the Annual Report of Global Geophysical Services,Inc. (the "Company") on Form10-K for the period ended December31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, P. Mathew Verghese, Senior Vice President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Date: February 22, 2012 /s/ P. MATHEW VERGHESE P. Mathew Verghese Senior Vice President and Chief Financial Officer
